Ey Mr. Chief Justice Saffold :
Hawkins, the prisoner, was, at a recent term of the circuit court of Limestone county, convicted of the crime of horse stealing.
He pleaded in bar 'of this indictment, that at a previous term of the said court, he had been convicted of the crime of negro-stealing; that for this last mentioned offence, he had been pardoned by the Governor of the State ; and that the offence for which he, the prisoner, then stood indicted, was committed, if at all, prior to the said former conviction. To this plea, the solicitor demurred — the court sustained the demurrer, after which, on an issue to the country, the prisoner was found guilty, and the judgment of the court was pronounc- _ ed against him.
But the court reserved, as novel and difficult, the question, whether or not, there was error in sastaining the demurrer.
It is contended for the prisoner, that the offence for which he was last convicted, merged in the prior felony, and that the pardon for one operated as a discharge from both.
If there be any thing in' the common law, to countenance this defence, it must rest upon the princiole of attainder and • corruption of Uood, and the consequent forfeitures, resulting from convictions under that law. These principles require no discussion on the present occasion, as they can have no application with us ; the constitution having provided against any attainder of treason or folony; and declared that “ no attainder shall work corruption of blood nor forfeiture of estate.
*477A similar question occurred in South Carolina, as early as 1795,—The State vs. McCarty.a There the prisoner having been convicted of horsestealing, a motion was made in arrest of judgment, on the ground that he had been convicted of a different offence subsequently committed, and had received a pardon for the same, which it was contended operated as a pardon for that also. After full argument on the question and deliberate consideration by that court, the judges were unanimous in the opinion, that the special pardon for the offence for which the previous conviction had taken place,' did not operate as a bar to the prosecution, for the one then charged, or any other not particularly mentioned in the pardon.
On principle and authority, we feel quite clear, that neither a conviction nor pardon, for a particular offence, can in this .state, operate as a bar or discharge of any other distinct of-fence. The judgment of the court must be affirmed.

 Bay’s R.334